Smith, C. J.,
delivered the opinion of the court.
The appellants, who were highway commissioners of Monroe county, appointed under the provisions of chapter 145, Laws of 1912, and its amendments (Hemingway’s Code, section 7158 et seq.), exhibited an original bill in the court below against Monroe county by which they seek to recover something over sixteen thousand dollars, alleged to have been paid by the board of supervisors of the county out of the special fund for the building of roads derived under the provisions of the statute hereinbefore referred to for bridges built under the provisions of the statute, the cost of each of which exceeded twenty-five dollars instead of out of the county funds, as provided by section 20, chapter 376, Laws of 1914 (Hemingway’s Code, section 7177). A demurrer to this bill was sustained and the appellants, who sued as highway commissioners, requested permission to amend their bill so as to indicate that they sued both as commissioners and as individual taxpayers. This request was denied and the bill was then dismissed.
A highway commission appointed under the provisions of chapter 145, Laws of 3.912, which now appears as chapter 176, Laws of 1914 (Hemingway’s Code, section 7158 et seq.), is simply the agent of the board of supervisors in the building and maintenance of the roads constructed under that statute, and it has no control over the funds derived either from a sale of bonds issued or from taxes levied under tiw provisions of the statute, except that such funds must be paid out by the board of supervisors on the recommendation of the commissioners. The appellants. *570neither as commissioners nor as taxpayers, have any right to the custody of the funds obtained from the sale of bonds issued or taxes levied under the provisions of the statute, all of which must be held by the county treasurer until paid out by him on warrants issued under the orders of the board of supervisors.
One of the amendments to chapter 145, Laws of 1912, by chapter 176, Laws of 1914 (Hemingway’s Code, section 7177), is the provision therein that — “It shall be the duty of the board of supervisors out of the county fund to build all bridges in districts coming under this act the cost of which exceeds twenty-five dollars, and to keep the same in repair.”
This amendment applies to all bridges built after its adoption, but the failure of the board of supervisors to comply therewith does not invest either the commissioners or a taxpayer with the right to sue for and recover from the county the amount of the money paid by the board for such bridges out of the special fund derived from the sale of bonds issued or taxes levied under the statute. Whether a board of supervisors can be coerced into paying for such bridges out of the county fund, and the procedure'for so doing, is not presented for decision by this record.

Affirmed.